Citation Nr: 0919312	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  06-30 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to special monthly pension based on the need for 
aid and attendance for the Veteran's surviving spouse.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel




INTRODUCTION

The Veteran served on active military duty from June 1966 to 
May 1968.  The Veteran died in October 1996.  The appellant 
is the Veteran's surviving spouse and she has been in receipt 
of pension benefits effective from February 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Albuquerque, New Mexico.  In that decision, the RO denied 
entitlement to an aid and attendance allowance for the 
appellant.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

The appellant submitted a medical assessment form dated 
December 2008.  This form lists the following medical and 
mental health conditions that "strongly affect" the 
appellant's capacity to perform activities of daily living: 
depression, diabetes mellitus, hypothyroidism, and 
dyslipidemia.  The appellant's physical status was listed as 
within normal limits in every category, except for 
"bowel/bladder" which was left blank.  On an activities of 
daily living scale, the following categories were listed as 
the appellant requiring direct assistance from others to 
accomplish "most or all days":  1) bathing, hygiene, and 
grooming; 2) dressing; and 3) toileting, bowel, and bladder 
care.  In the appellant's May 2009 informal hearing 
presentation, the representative asked for a formal VA 
examination.  The appellant should be given a VA examination 
in order to determine the appellant's specific level of 
disability.  

The claims file also shows that in an August 2006 statement 
the appellant reported seeing a Dr. C.F. for her depression, 
however, no attempts have been made to obtain treatment 
records from this physician.  A December 1995 Social Security 
Administration (SSA) letter is associated with the file as 
well, but there has been no attempt to obtain SSA records.  
These records should be associated with the file.  

Finally, the appellant has not received proper VCAA notice 
regarding effective dates for benefits.  On remand, this 
procedural deficiency should be corrected.  

Accordingly, the case is REMANDED for the following action:

1. Provide the appellant with an 
explanation as to the information or 
evidence needed to establish the effective 
date for any benefit granted.  

2. Attempt to obtain medical records from 
Dr. C.F., whose contact information is 
listed in an August 2006 statement of the 
appellant.  All efforts to obtain these 
records should be fully documented.  If 
the records are not available, a negative 
response should be associated with the 
file.  

3. Request all records related to the 
appellant's claim for Social Security 
benefits from the SSA, including all 
medical records and copies of all 
decisions or adjudications.  All efforts 
to obtain these records should be fully 
documented.  If the records are not 
available, a negative response should be 
associated with the file.  

4. Schedule the appellant for a VA aid and 
attendance examination.  The examiner is 
requested to provide an evaluation of all 
of the appellant's disabilities on her 
capability for self care in her home.  The 
claims file and a copy of this remand must 
be made available to and be reviewed by 
the examiner in conjunction with the 
examination.  The examiner must indicate 
in the examination report that the claims 
file was reviewed, and the rationale for 
all opinions must be provided.  

The examiner's assessment must include, 
but not be limited to, evaluation of such 
conditions as: the ability or inability of 
the appellant to dress or undress herself 
or to keep herself ordinarily clean and 
presentable; ability or inability to 
attend to the wants of nature; or any 
incapacity, physical or mental, which 
requires care or assistance on a regular 
basis to protect the appellant from 
hazards or dangers incident to her daily 
environment.  The December 2008 medical 
assessment form must be addressed by the 
examiner in the examination report.

5. After the above has been completed, re-
adjudicate the issue on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issue on appeal 
continues to be denied, the appellant and 
her representative must be provided a 
supplemental statement of the case.  The 
appellant must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.  

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2008).  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

